By the Court, Sawyer, J.:
The objection to the indictment, that the money stolen is not described with sufficient particularity, should have been taken by demurrer. The objection to the sufficiency of the description-was not taken in the mode prescribed, and came too late. (People v. Shotwell, 27 Cal. 401; People v. Garnett, 29 Cal. 626.) The facts charged are sufficient to constitute an offense.
The evidence presented by the people was sufficient to sustain the verdict—to prove the taking as well as the felonious intent—and it is no objection that the people did not call the barkeeper, either on the ground that his testimony might have made the case stronger, or weaker. If the defendant supposed the case of the people might have been weakened by *63the testimony of. the barkeeper, he was himself at liberty to call him.
Before the money was found, the owner charged the defendant with the larceny, and told him if he would return the money, or tell him where it was, he would let him go, but if he would not he would have him put in jail. Defendant denied any knowledge of the theft, and said the owner could put him in jail, or cut his throat, but that he could not tell him anything about it. He was arrested and committed to jail. Subsequently, after the money had been found secreted at defendant’s residence, and defendant’s wife had also been arrested and committed to jail, and while he was in jail, the prisoner was again asked by the owner if he took the money, and he answered that “he did, and was a fool to do so.” On his examination before the magistrate, he also stated that he “ took the money and was a fool for doing so, but that he intended to replace it.” These declarations were admitted in evidence under objection, on the ground that some benefit had been held out to him if he would confess before the money was found, and before he had been arrested. Undoubtedly, confessions induced by hope, or fear, based upon promises or threats, must be excluded. Only voluntary confessions of the prisoner are admissible in evidence against him. At the time the declarations admitted in evidence were made, there was no threat or promise made. There was nothing at all said by way of inducement, after the conversation before mentioned which was had before the arrest, and before the money had been found. The promise, then, was, if the prisoner would return the money, or tell where it could be found, he would be allowed to go, but if he did not, he would be sent to jail. The promise related to the finding and restoring of the money which the owner was desirous of securing. He refused to tell anything about it, was arrested and committed to jail, and the money subsequently found secreted on the premises occupied by the prisoner. The whole object of the promise, and the conditions upon which it had been made, had been accomplished without defendant’s aid; the threatened consequence *64of the refusal had transpired by the arrest and committal of the prisoner; the money had been found in his possession, and all hope of escape had passed. Little motive for further denial remained, and no object to be gained, on the other hand, for seeking a confession. The Judge below was of opinion that there was, under the circumstances, no motive of hope or fear induced by the action of other parties, at the time operating to influence the defendant; and that the, confession of the taking was voluntary. And this is one of the class of questions upon which the Judge is to exercise a judicial discretion, to be guided by all the circumstances of the case. (1 Green, Ev., Sec. 219.) We cannot say that the discretion was not in this instance soundly exercised. The testimony corroborative of the declaration was ample, and even sufficient to justify the verdict without it. ' The question of identity was for the jury to determine on the evidence; and, on this head, there could scarcely be a case of a more satisfactory identification, where the taking is not witnessed by some party, or where the coins have not some special mark by which they could be recognized. The money found corresponded very nearly in the amount and kinds of coin—gold and silver—and there was among the coins stolen and those found an English sovereign— a striking coincidence at this time, when sovereigns, as a circulating medium, are extremely rare.
There is no force in the point made that the defendant was indicted under the name of Ah Ki and tried by the name of Jim Ti. The record shows that on arraignment the prisoner was asked if the name in the indictment was his true name; that he stated his name to be Jim Ti; that his name was substituted in the record, and the subsequent proceeding had in that name, as provided by the statute.
There is no other point sufficiently plausible to require notice.
Judgment affirmed.